Title: To George Washington from Robert Digby, 8 December 1781
From: Digby, Robert
To: Washington, George


                        
                            Sir
                            
                                c.8 December 1781
                            
                        
                        The situation of the Sick and Wounded British Seamen in the Hospital at Glocester renders it necessary that
                            some Hospital stores, Medicines, and Cloathing should be immediately sent for their relief— I have therefore ordered the
                            above see below Articles to be put on board the Ship New Blessing Thomas Craven Master, bound as a
                            Cartel with American prisoners to Virginia; and have to request the favor of your Excellency to forward the necessary
                            Passport to the Commanding Officer there to permit them to be landed. I have the Honor to be Your Excellency’s Most
                            Obedient & most Hum. Servt
                        
                            Robt Digby

                        
                        
                            A List of Hospital Stores and Medicine put on board the Cartel Ship New Blessing Thomas Craven Master
                                bound to Virginia for the use of the Sick and Wounded Seamen who are Prisoners there vizt
                            2 Pipes Red Port
                            2 Qr. Casks Lisbon Wine
                            2 barrels Sugar
                            1 Chest tea
                            1 Box Chocolate
                            4 Boxes soap
                            50 P.⅌ Blankets
                            50 ⅌ Shoes
                            100 ⅌ Stockings
                            50 ⅌ Woolen Drawers
                            50 ⅌ Trousers
                            50 Jackets
                            50 ⅌ Mitts
                            100 Check Shirts
                            3 dz. Hatts
                            6 dz. Handk’fs
                            a Cask of Earthen Ware
                            a sma. box wth Knives, Raisors, Buckles, Spoons, Tin Potts &c.
                            a Box with Medicine.
                        

                    